Title: To Thomas Jefferson from C. W. F. Dumas, 12 February 1786
From: Dumas, Charles William Frederick
To: Jefferson, Thomas



Monsieur
Lahaie 12e. fevr. 1786

Je suis fort obligé à Votre Excellence de la prompte réponse dont Elle a daigné m’honorer en date du 2e. fev. Comme aussi de la démarche qu’il lui a plu de faire déjà auprès du Congrès à mon sujet, et de celle que Vous vous proposez encore de faire quant au paiement de mes arrérages et intérêts. Voici Monsieur la Lettre que vous avez eu la bonté de me conseiller d’écrire de mon côté. Elle est, comme Poscrit, pour être insérée dans ma Lettre à Mr. Jay du 31 Janvr., que Votre Excellence recevra en même temps que la présente, dans un autre paquet sous votre enveloppe, des mains de Mr. Ferri le sage Mentor des fils de Mr. le Marquis de Verac, qu’il reconduit à Paris. Il devoit vous être porté par Mr. le Rhingrave de Salm; mais une indisposition l’oblige de retarder son voyage de 5 à 6 jours. Le mérite de ces deux Messieurs est si bien établi, que mon amitié pour eux n’hésite pas de les présenter à la connoissance de Votre Excellence.
En attendant réponse de N. York, je profiterai de la permission de Votre Excellence en ne tirant sur Elle au 1er. d’Avril prochain que les 2700 Livres usités ci-devant.
Pourquoi me remercieriez-vous, Monsieur, de n’avoir fait que rendre justice à votre Ouvrage? Plût à Dieu que nous eussions des Descriptions pareilles, je n’ose dire de toutes les parties du monde, mais seulement de notre Europe. J’accepte avec beaucoup de reconnaissance l’exemplaire original que votre bonté me destine. Cela ne m’empêchera pas d’acquérir la Traduction de Mr. l’Abbé Morellet quand je la saurai publiée. En attendant permettez que je lui présente mes respects (Il se souviendra peut-être de m’avoir vu en 1779 chez Mr. Franklin), et que je lui fasse aussi les complimens de son ami Mr. Caillard Chargé d’Affaires de France ici qui le prie de travailler sans délai à cette publication, et de lui en faire parvenir un Exemplair aussitôt qu’elle sera faite.
Je suis, Monsieur, avec le respect le plus vrai, De Votre Excellence Le très humble et très obéissant serviteur,

C. W. F. Dumas

